Case 1:21-cv-07185-AT Document 12 Filed 09/21/21 Page 1 of 4
          Case 1:21-cv-07185-AT Document 12 Filed 09/21/21 Page 2 of 4



parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: September 21, 2021
       New York, New York




                                                 2
Case 1:21-cv-07185-AT Document 12 Filed 09/21/21 Page 3 of 4




                               3
Case 1:21-cv-07185-AT Document 12 Filed 09/21/21 Page 4 of 4




                               4
